Citation Nr: 0326168	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and J.B.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from April 1985 to March 
1987. 

The RO denied the veteran's claim of entitlement to service 
connection for a low back disorder in a July 1987 rating 
decision.  The veteran did not appeal that denial, and the 
decision became final.  In May 1997, the RO received a 
request from the veteran to reopen her claim; in a December 
1997 rating decision, the RO declined to reopen it.  The 
veteran disagreed with the December 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1998.  

In October 1999, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

The veteran testified at a personal hearing which was chaired 
by the undersigned in April 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

The Board observes in passing  that the veteran has contended 
that "my appeal is now 16 years on the appeal board [sic]."  
See a July 2002 letter from the veteran to the RO.  That 
statement is not correct.  As discussed elsewhere in this 
decision, the veteran's current appeal dates from 1997.  
Although a six year delay in resolution of this claim is not 
to be condoned, this is hardly a 16 year delay.  Moreover, 
part of the delay was due to efforts of the Board and the RO 
to assist the veteran in the development of her claim.

FINDINGS OF FACT

1.  In an unappealed July 1987 rating decision, the RO denied 
service connection for a low back disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's July 1987 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  A preponderance of the competent medical evidence does 
not indicate that the veteran's claimed low back disorder is 
causally related to her military service.


CONCLUSIONS OF LAW

1.  The RO's July 1987 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104,  20.1103 (2002).

2.  Since the RO's July 1987 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).

3.  A low back disorder was neither incurred as a result of 
the veteran's active military service nor aggravated thereby.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back disorder which was denied by the RO 
in an unappealed July 1987 rating decision.
 
Although the RO reopened the claim of entitlement to service 
connection for a low back disorder and adjudicated it on the 
merits in a December 2002 SSOC, the Board must first examine 
whether the evidence warrants reopening the claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  This requirement 
applies to cases, such as this, in which new and material 
evidence is required to be submitted in order to reopen a 
previously denied claim.

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's October 1999 
remand, by the remand itself, by the December 1997 rating 
decision, by the January 1998 statement of the case (SOC), 
and by the December 2002 SSOC of the pertinent law and 
regulations and of the need to submit additional evidence on 
her claim.  

Crucially, the veteran was informed by means of an attachment 
to the December 2002 SSOC as to what evidence she was 
required to provide and what evidence VA would attempt to 
obtain on her behalf.  This attachment explained that VA 
would obtain government records and would make reasonable 
efforts to help her get other relevant evidence, such as 
private medical records, employment records, etc., but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any such records.  The Board 
notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence.  This notification essentially complies with the 
requirements of 38 U.S.C.A. § 5103(b). 

Duty to assist 

As indicated above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 



Pertinent Law and Regulations 

Finality/new and material evidence

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed her claim 
prior to that date, the earlier version of the law, which 
follows, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

Spina bifida occulta is a congenital condition, and is not a 
disease or injury within the meaning of applicable law or 
regulations providing compensation benefits.  See Godfrey v. 
Brown, 7 Vet. App. 398, 401 (1995).

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.

Aggravation of a preexisting condition

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2002).   

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen her claim of entitlement to service connection for a 
low back disorder.  

At the time of the July 1987 rating decision, the only 
evidence as to whether the veteran's low back symptoms were 
related to service came from the service medical records.  
Those records showed that the veteran was treated for low 
back complaints in service.  The objective medical evidence, 
namely the service medical records, showed no detectable 
abnormality with the exception of x-ray evidence of a 
congenital condition (spina bifida occulta).  As noted by the 
Board above, spina bifida occulta was and  is not considered 
to be a disability for VA compensation purposes.  The RO 
concluded that the evidence did not show the incurrence of a 
low back disability during service, and did not show 
aggravation of the veteran's congenital condition.

The veteran was informed of the RO's denial by letter dated 
August 6, 1987.  She did not appeal that decision.  As noted 
in the Introduction, she requested that her claim be reopened 
in May 1997.  

The evidence received since July 1987 includes post-service 
medical records, third party statements and testimony from 
the veteran, indicating that the veteran's current low back 
symptoms, if not caused by incidents in the service, were 
aggravated by them.  Most significantly, a November 1999 
medical opinion of M.J.T., M.D. provides evidence of a nexus 
between the veteran's current low back symptoms and her 
military service, an element which was lacking at the time of 
the July 1987 decision.  Specifically, Dr. M.J.T. stated "it 
would seem apparent that [the veteran's] back problems began 
following a fall aboard a Navy ship in approximately November 
of 1985."

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for a low back disorder because such evidence 
suggests that the onset of the veteran's current low back 
symptoms are a progression of an in-service injury.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for a low back disorder is 
reopened due to the receipt of new and material evidence.



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, although in the December 1997 rating decision the 
RO declined to reopen the claim and adjudicate it on the 
merits, the RO subsequently reopened and adjudicated the 
claim on the merits in the December 2002 SSOC.  In addition, 
the veteran has not limited her presentation to the matter of 
submission of new and material evidence, but has amply set 
forth her contentions as to why she believes that service 
connection should be granted on numerous occasions.  Under 
these circumstances, the Board believes that Bernard concerns 
have been satisfied.  Remanding the claim to the RO for 
additional adjudication would, in the opinion of the Board, 
constitute a fruitless exercise, which would serve only to 
further delay ultimate resolution of this case.  As noted 
above, the veteran has expressed concern over the amount of 
time it has taken to see this case through the VA 
adjudication system.  The Board is therefore of the opinion 
that the veteran will not be prejudiced by its consideration 
of this issue on its merits.

(ii.) VA's statutory duty to assist

The second concern involves the statutory duty to assist, 
which as discussed above comes into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's October 1999 
remand, the RO requested additional evidence from the veteran 
to support her claim.  The veteran submitted a report from 
Dr. M.J.T. in November 1999.  The RO requested any additional 
records from Dr. M.J.T.  The veteran indicated that the 
pertinent records were at Wright Health Associates.  The RO 
attempted to obtain those records, but was notified by Wright 
in March 2002 that they did not have any records for the 
veteran.  The RO obtained records from Group Health 
Associates.  The RO also obtained the veteran's Social 
Security Administration disability records and service 
medical records.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained, and the veteran and her representative have 
identified no such evidence.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony; she requested a BVA Central Office 
hearing in September 2002, and she presented personal 
testimony before the undersigned Veteran's Law Judge in April 
2003.  The veteran's representative has submitted written 
argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

 (iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
with respect to the private medical nexus opinion referred to 
above, although it is sufficient to reopen the claim, it is 
not necessarily dispositive of the ultimate outcome of the 
case.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), [new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim]. All evidence must be evaluated in 
arriving at a decision on the merits.

Discussion of the merits of the claim

The Board has reviewed the evidence of record on a de novo 
basis and for reasons which will be expressed in greater 
detail below finds that a low back disorder was neither 
incurred in service nor aggravated thereby.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

(i.)  Current disability

The first Hickson element is not at issue in this case.  The 
veteran has been diagnosed with lumbar disc disease 
manifested by herniated discs at L4-5 and L5-S1 and resulting 
in L5 radiculopathy and a lumbar laminectomy.  As stated 
above, she also has a current diagnosis of spina bifida 
occulta, a congenital condition.  

(ii.)  In-service injury or disease

With respect to in-service injury, the veteran has submitted 
her testimony that she fell down stairs during service.  She 
also submitted a statement from a fellow service member who 
witnessed the veteran's fall.  The fact of the veteran's fall 
is not contested.  It is the medical result of the fall that 
is at issue.
 
With respect to in-service disease, the veteran's service 
medical records show numerous complaints of low back pain 
during service.  The veteran reported that she fell in 
January 1986 and hit her back on some steps.  She was 
diagnosed with a probable musculoskeletal strain.  However, 
an examination revealed no objective abnormality.  The 
examiner noted point tenderness in the lumbar area.  

In May 1986, the veteran complained of severe pain in the 
back, with radiation to the legs.  Objective examination 
could identify no weakness or paresthesia in the legs.  There 
was normal spinal alignment and no neurological deficits.  
The diagnosis was low back pain with minimal objective 
findings.  An x-ray was interpreted to show spina bifida 
occulta.  

In June 1986, the veteran complained of low back pain.  The 
diagnosis was subjective low back pain without objective 
findings and with a normal bone scan.  The veteran again 
complained of low back pain in July 1986.  There were no 
objective findings.  

A September 1986 examination shows objective findings 
including full range of spine motion without point tenderness 
or muscle spasm.  The veteran was observed to have a normal 
gait.  Electromyography (EMG) was normal, except for a slight 
decrease in right posterior tibial reflex.  The diagnosis was 
subjective complaint of low back pain.  An EMG conducted in 
October 1986 showed no evidence of radiculopathy.  The 
veteran was hospitalized in October 1986.  A physical 
examination showed normal findings except for decreased 
sensation in the right thigh and knee.  The diagnosis was 
spina bifida occulta and low back pain by history.  

The veteran complained of low back pain in November 1986 and 
was diagnosed with low back syndrome of uncertain and 
questionable etiology.  

A December 1986 letter from the Deputy Commander for Health 
Care Operations indicated that a review had been conducted to 
evaluate the need for administrative separation, as 
recommended in an October 1986 psychiatric evaluation.  The 
letter shows that the orthopedic specialty advisor was of the 
opinion that there were no objective findings to substantiate 
the veteran's subjective complaints of back pain.  The letter 
stated that this decision was based on a complete and 
extensive work-up, including electromyography studies, x-
rays, as well as neurologic, psychiatric, orthopedic, 
internal medicine and neurosurgery consultations.  The Deputy 
Commander noted that, despite the veteran's claims of back 
pain during working hours, the veteran had been seen playing 
basketball and dancing in local nightclubs without noticeable 
disability.  

The veteran reported recurrent back pain in connection with 
her March 1987 separation examination.  No objective 
abnormality of the spine was identified.    

The evidence pertinent to the veteran's service indicates 
that, with the exception of the congenital condition of spina 
bifida occulta, no chronic back disability was diagnosed.  
The veteran was diagnosed on several occasions with low back 
pain or variations thereof; however, symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As stated above, spina bifida occulta is 
not considered a disability for VA compensation purposes.  

The veteran stated in her April 2003 hearing that she had a 
CT scan taken during service that showed a disc bulge.  
However, this is not shown in the service medical records; 
the service medical records quite clearly do not contain a 
diagnosis related to the lumbar spine aside from spina 
bifida.

In short, the evidence shows an in-service injury, namely a 
fall.  Hickson element (2) is satisfied to that extent.  The 
evidence does not, however, demonstrate in-service disease.  


(iii.)  Medical nexus

A decision in this case hinges on the third Hickson element, 
medical evidence of a nexus between the injury reported in 
service (or any other incident of service) and the current 
back disability.  

In essence, the veteran has proffered a number of contentions 
concerning the relationship between her back disability and 
her naval service: (1) that spina bifida occulta originated 
in service or was aggravated by service; (2) that her 
currently diagnosed lumbar disc disease began during service; 
and (3) that she had back problems continually after service 
and that service connection should be granted based on 
continuity of symptomatology.  The board will address these 
contention in turn.

Incurrence/aggravation of spina bifida occulta

As noted above, the veteran has been diagnosed with spina 
bifida occulta, which is a congenital or developmental 
abnormality which ordinarily cannot be service connected.  
See 38 C.F.R. § § 3.303(c), 4.9.   Such a disease by its very 
nature pre-exists military service, even if, as in this case, 
it was evidently first identified during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  The Board is bound by such 
opinions.  See 38 U.S.C.A. § 7104 (West 2002).   

However, as discussed in the law and regulations section 
above, the veteran's spina bifida occulta can still be 
service connected if it is shown to have been aggravated by 
the veteran's service.  Id.  With respect to the matter of  
aggravation of the veteran's spina bifida occulta during or 
due to her service, the evidence shows frequent complaints of 
pain on the part of the veteran during her service.  There 
is, however, no indication that the spina bifida occulta, 
although noted in radiology studies, was found to be 
responsible for any of her complaints in service.  The 
service medical records, which have been described above, 
indicate that the veteran's complaints of back problems in 
service were exaggerated and that no objective cause, spina 
bifida or otherwise, could be identified for such complaints.  

In addition, there is nothing in the medical evidence of 
record which suggests that any of the veteran's current back 
complaints are related to spina bifida occulta.  
As will be discussed in greater detail below, her current 
back disability has been linked to disc disease related to a 
post-service automobile accident.

The veteran stated in her April 2003 hearing that a doctor in 
the Philippines told her that she had aggravated her spina 
bifida occulta due to the in-service fall.  However, the 
veteran's account of what a physician purportedly said, 
filtered as it is through a layperson's sensibilities, is not 
competent medical evidence and is given no weight of 
probative value.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In short, there is no objective medical evidence which 
establishes or even suggests that the veteran's spina bifida 
was aggravated by her military service.

Onset of lumbar disc disease

As noted above, in addition to the congenital spina bifida 
occulta, the veteran has a current diagnosis of lumbar disc 
disease with radiculopathy.  The veteran in essence contends 
that this is a result of an injury noted in service.  
However, as noted above  no in-service diagnosis of disease 
resulted from the in-service incidents.  

Crucially, medical treatment reports from February 1990 to 
December 1991 show the veteran's account of an automobile 
accident in February 1990.  The veteran stated that she was 
hit from behind and suffered onset of back pain the night of 
the accident.  No history of a previous injury was reported.  
The diagnosis was a lumbosacral sprain.  

Attribution of the onset of back pain to the February 1990 
automobile accident is contained in numerous medical reports 
from this period.  A June 1990 letter from Dr. M.J.T. refers 
to the February 1990 automobile accident.  Significantly, Dr. 
M.J.T. specifically found that the veteran's lumbosacral 
sprain and radiculopathy were due to the motor vehicle 
accident of February 9, 1990.  He stated that no previous 
spinal problem was known.  A February 1991 letter from Dr. 
M.J.T. stated that he had been treating the veteran since her 
injury of February 1990.  He stated that she developed pain 
in her low back on the day of the accident and was treated 
and released from a hospital emergency room.  A July 1991 
letter from Dr. M.J.T. referred to a second motor vehicle 
accident, in 1991.
 
A January 1991 examination by Dr. W.C.M. attributed the 
veteran's history of lumbar disc disease to the automobile 
accident one year prior.  

In a March 1991 psychological report, the veteran described 
being involved in disability proceedings subsequent to an 
automobile accident in February 1990, where she sustained 
damage to her back involving a pinched nerve and slipped 
discs.  

The Social Security Administration issued a disability 
determination in March 1992.  That report shows the veteran's 
sworn testimony that she was involved in two automobile 
accidents in which she was rear-ended, in February 1990 and 
February 1991.  Thereafter, she stated that she had surgery 
to relieve the pain.  The veteran stated that she became 
unable to work on February 9, 1990, the date of her first 
automobile accident.  

The evidence presents a clear picture, as described by both 
treating physicians and the veteran herself, of an injury to 
the veteran's spine sustained in the 1990 motor vehicle 
accident, resulting in the diagnosis of disc disease and the 
onset of related symptoms.  This evidence does not purport to 
attribute the veteran's symptoms of her diagnosed disability 
to any incident of service.

The primary evidence in support of such attribution comes 
from the November 1999 report from Dr. M.J.T., which as 
discussed above was the basis for reopening the veteran's 
previously-denied claim.  Dr. M.J.T. stated that he had 
followed the veteran from 1990 to 1992.  He saw her on 
several occasions for low back pain with right leg radiation, 
and she underwent a lumbar laminectomy.  He stated that upon 
reviewing her previous records, it would seem apparent that 
her back problems began following a fall aboard a Navy ship 
in 1985.  He stated that her symptoms progressed since that 
time, and that her current disability was directly related to 
her military service.  

This statement directly conflicts with the contemporaneous 
medical evidence from 1990-91 noted above, including prior 
findings of Dr. M.J.T himself, yet it does not explain or 
acknowledge this conflict.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).  As it happens, the physicians who have 
rendered opinions have treated the veteran.

The Board finds fault with Dr. M.J.T.'s November 1999 
opinion.  Dr. M.J.T. stated that he reviewed the veteran's 
previous records, but did not state what those records were, 
or how they supported his conclusion.  Of particular concern, 
there is no indication that he reviewed the veteran's service 
medical records.  His account of the veteran's history 
appears to be merely a recitation of the veteran's 
statements, and as such the Board accords it little weight of 
probative value.  See Godfrey,
8 Vet. App. at 121 [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  If Dr. M.J.T.'s 
opinion was in fact based on the service medical records, he 
failed to explain the lack of objective findings contained in 
those records, as well as the lack of symptomatology or 
diagnoses for a number of years after the veteran left 
service.  

Critically, Dr. M.J.T. did not mention the role of the 1991 
automobile accident, an event specifically noted in his own 
prior reports as being the exclusive cause of the veteran's 
back problems.  He simply stated that the veteran's symptoms 
progressed until her spinal surgery in April 1991.  There is 
no discussion of the essentially normal findings on the 
separation examination, or of the February 1990 back injury 
requiring emergency room treatment.  The Board finds this 
lack of candor to entirely undermine Dr. M.J.T.'s conclusion 
that the fall in service was responsible for the veteran's 
back condition.    

In short, the 1999 opinion of Dr. M.J.T. is in conflict with 
the remaining evidence of record, which does not indicate a 
diagnosis of disease in service and which clearly indicates 
that the cause of the veteran's current back disability was a 
post-service injury in 1990.  Because Dr. M.J.T.'s November 
1999 opinion is unsupported by a discussion of his reasoning, 
and is in conflict with his own prior findings and the 
contemporaneous evidence, the Board accords it little weight 
of probative value.  

While the veteran contends that a back disorder began during 
service, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements offered in support of the 
veteran's claim are not competent medical evidence, and 
cannot be used to establish when the veteran's back disorder 
had its onset.

In short, for reasons and bases expressed above, the Board 
rejects the 1999 medical opinion of Dr. M.J.T.  A 
preponderance of the evidence is against the veteran's claim 
with respect to medical nexus. 

Continuity of symptomatology

The veteran also appears to currently contend that she had 
back problems continually after service and that any 
intercurrent injury merely exacerbated a disability which 
began during service. 

As stated above, if a chronic disability is not shown during 
service, a claim may still be substantiated if (1) the 
condition is noted during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage, 10 Vet. App. 488.

As discussed above, there is no evidence of in-service 
disease, aside from spina bifida occulta; there is evidence 
of an in-service fall.  The veteran applied for service 
connection in April 1987 and again in April 1989, complaining 
of back pain on both occasions.  After an August 1989 VA 
examination no disability was diagnosed other than spina 
bifida occulta.  

The Board has considered the veteran's recent contentions to 
the effect that her low back symptoms started in service.  
The Board notes that her current contentions are different 
than those reported at the time of her February 1990 
automobile accident.  For example, June 1990 and February 
1991 reports from Dr. P.A.M. show the veteran's own account 
of suffering the onset of tingling in her right leg after the 
February 1990 accident.  A September 1991 psychological 
evaluation shows the veteran's account of being injured in an 
automobile accident in 1990, prior to which she stated that 
she was quite physically active and played a lot of sports.  
An undated physical therapy evaluation note shows the 
veteran's account of being in an automobile accident in 
February 1990.  She reported no other prior medical history.  

Also, as noted above, a March 1992 SSA disability 
determination shows the veteran's testimony that she became 
unable to work on February 9, 1990, the date of her first 
automobile accident.  In a February 1998 SSA report of 
continuing disability completed by the veteran, the veteran 
identified her disabling condition as a back injury related 
to a car accident.  

In an August 1998 psychological evaluation, the veteran also 
contended that the 1990 accident aggravated a preexisting 
back problem.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the statements the veteran made contemporaneous to the 
1990 accident are significant.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

Furthermore, because the veteran was seeking medical 
treatment for injuries received in the accident, it seems 
likely that she would report the event carefully and 
accurately so that the treating physicians would have a 
fully-informed history of the injury and provide appropriate 
treatment.  In contrast, the veteran's current account is 
presented in the context of a claim for VA benefits, rather 
than medical treatment.  The Board is of course cognizant of 
possible self-interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider 
the personal interest a claimant has in his or her own case.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

In short, the Board places little weight of probative value 
on the veteran's recent statements concerning continuous back 
symptomatology after service, except to the extent that such 
may be ascribed to her congenital spina bifida occulta, as 
was done in connection with the 1989 VA examination.  Her 
recent statements are far outweighed by numerous statements 
she made starting in February 1990 which make it abundantly 
clear that her back current problems originated with the 
post-service motor vehicle accident. 

Moreover, and crucially, the Board notes that in Voerth v. 
West, 13 Vet. App. 117 (1999), the Court interpreted Savage 
to hold that continuity of symptomatology provisions of 
38 C.F.R. § 3.303 do not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Here, as already discussed, the medical nexus 
evidence overwhelmingly indicates that the 1990 injury was 
not an aggravation of spina bifida occulta or an exacerbation 
of an in-service injury, but constituted the onset of the 
veteran's current low back disorder.

To the extent that the veteran herself seeks to render a 
medical opinion concerning the origins of her current back 
disability, as explained above she is not competent to render 
such opinion.  See Espiritu, 2 Vet. App. at 494-5.  

Finally, the Board acknowledges the veteran's request to 
consider her grant of SSA benefits as supportive of her claim 
for VA service connection.  

SSA administrative decisions, including factual conclusions 
contained therein, are evidence to be considered but are not 
necessarily binding on VA or the Board.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

In this case, the SSA determination in fact works against the 
veteran's claim with respect to the critical matter of nexus.  
The decision makes it clear that the onset of the veteran's 
back disability was the 1990 motor vehicle accident.  The 
veteran's naval service was not cited by SSA as a cause for 
her back disability.

Conclusion

Boiled down, the evidence in the veteran's favor amounts to 
the veteran's own recent self-serving contentions and a 
medical opinion, which, while supportive of those 
contentions, ignores or contradicts the documented medical 
history, including the physician's own prior findings.  

In the Board's view, a preponderance of the evidence shows 
that the veteran was separated from service with a diagnosis 
of spina bifida occulta and no other objectively verifiable 
low back disorder or symptomatology.  According to the 
medical evidence and the veteran's own statements at the 
time, three years after her separation from service, the 
veteran suffered an injury to her low back as a result of an 
automobile accident, which precipitated her current disc-
related disability. 
A preponderance of the evidence does not support a finding 
that the current disability was incurred in service, or that 
it is an aggravation of the veteran's spina bifida occulta.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's low back 
disorder resulted directly from a disease or injury incurred 
in active service, or that her preexisting spina bifida 
occulta was aggravated thereby.  The veteran's claim of 
entitlement to service connection for a low back disorder is 
accordingly denied.




ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

